      4:20-cv-01283-TER           Date Filed 01/13/21   Entry Number 17     Page 1 of 1




                            UNITED STATES DISTRICT COURT
                             DISCRICT OF SOUTH CAROLINA
                                  FLORENCE DIVISION

KELLY EILEEN JACKSON,                        )   Civil Action No. 4:20-cv-01283-TER
o.b.o. S.X.J., a minor,                      )
                                             )
                     Plaintiff,              )
                                             )
         v.                                  )
                                             )
ANDREW M. SAUL,                              )
Commissioner of the Social Security          )
Administration,                              )
                                             )
                     Defendant.              )


                                             ORDER

       Upon consideration of Defendant’s Motion to Remand, consented to by Plaintiff’s counsel,

it is hereby ORDERED that Defendant’s Motion is GRANTED. This case shall be remanded to

the Commissioner pursuant to the fourth sentence of 42 U.S.C. § 405(g).




                                                    s/ Thomas E. Rogers, III
                                                    Honorable Thomas E. Rogers, III
                                                    United States Magistrate Judge
January 13, 2021
Florence, SC
